Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-10 and 13-20 of U.S. Patent No. 10,911,725. Although the claims at issue are not identical, they are not patentably distinct from each other because the more broadly claimed features of the present claims are anticipated by the corresponding features of the claims in the parent patent.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enright et al. (US 6,583,813) in view of Cirker (US 2012/0314063).

Regarding claim 1, Enright discloses a system for automatically recording an event, comprising:
a sensor configured to collect a set of video data (See Col 11 lines 20-56 cameras 24-30 or hard device sensors, see Col 40 lines 25-55); and

a data store (See Col 12 lines 3-36, data store stores image data);
at least one processor (See Col 12 lines 3-36 computer/server in image recorder); and
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the at least one processor (See Col 12 lines 3-36 instructions, Col 12 line 35-Col 14 line 67 instructions for carrying out the method), perform the steps of: 
receiving the set of video data from the sensor (See Col 24 line 46-Col 25 line 67 detecting facial features of criminal, missing persons, etc triggering a sequence including capturing additional analysis.); 
detecting a triggering event (See Col 24 line 46-Col 25 line 67 detecting facial features of criminal, missing persons, etc triggering a sequence including capturing additional analysis.);
performing at least one of object recognition and facial recognition on the video data to determine a threat level of the triggering event (See Col 24 line 46-Col 25 line 67 detecting facial features of criminal, missing persons, etc triggering a sequence including capturing additional analysis.);

Enright does not disclose:
determining that the triggering event is a threat based on the threat level; and
storing, in a data store, the set of video data collected by the sensor based on the determination that the triggering event is a threat.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Enright with the known methods of Cirker predictably resulting in determining that the triggering event is a threat based on the threat level; and storing, in a data store, the set of video data collected by the sensor based on the determination that the triggering event is a threat by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of activating portions of a surveillance system selectively based on a threat level as suggested by Cirker.

Regarding claim 3, Enright and Cirver further disclose the system of claim 1, wherein the triggering event is detected from the set of video data (See Enright See Col 24 line 46-Col 25 line 67  where detecting facial features of criminal, missing persons, etc triggering a sequence including capturing additional analysis).



Regarding claim 5, Enright and Cirker further disclose the system of claim 4, wherein the triggering event is indicative of at least one of pressure, force, stress, strain, time, temperature, speed, acceleration, location, magnetism, voltage, and current (See Cirker [0034] a threat level indication provided from a local alarm such as, intrusion sensors, power failure, environmental sensors).


Regarding claim 7, Enright and Cirker disclose the system of claim 4, and disclose that it was known for a second set of data associated with a sensor such as metadata be stored along with a first set of data such as video data associated with a camera (See Enright See Col 24 line 25-45 storing data with users data correlating to a transaction.  See Col 25 line 1-67 receiving image data and performing real time analysis as well as soring the image data.).
Enright does not disclose wherein the second sensor is a radio-frequency identification tag and wherein the second set of data associated with the radio-frequency identification tag is stored along with the first set of data associated with the video camera.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Enright further with the known methods of Cirker predictably resulting in the second sensor is a radio-frequency identification tag, wherein the first sensor is a video camera, and wherein the second set of data associated with the radio-frequency identification tag is stored along with the first set of data associated with the video camera by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of automatically activating system based on a proximity of a user device as suggested by Cirker.

Regarding claim 8, Enright and Cirker further disclose the system of claim 4,
wherein a third set of data is stored in the data store, wherein the third set of data is metadata associated with the first sensor and the second sensor, and wherein the third set of data is indicative of at least one of a time, a date, the triggering event, a location, and a personal identification (See Enright Col 14 line 20-45, Col 20 line 40-55 time and date of transaction recorded with image data. ).

Regarding claim 9 and 16, Enright discloses a non-transitory computer readable media and method of automatically recording an event, comprising the steps of: 

detecting a triggering event at a recording device manager (See Col 24 line 25-Col 25 line 67 detecting facial features of criminals, missing persons, etc triggering a sequence including capturing additional images); 
performing at least one of object recognition and facial recognition on the video data to determine a threat level of the triggering event (See Enright See Col 24 line 46-Col 25 line 67  where detecting facial features of criminal, missing persons, etc triggering a sequence including capturing additional analysis); 
sending a signal from the recording device manager to an electromechanical device, in response to a threat being determined, wherein the electromechanical device performs an action in response to the signal (See Col 20 lines 5-25 automatic locking system.  See Col 25 lines 10-46 sounding alarms, shutting down machine).
Enright does not disclose:
determining that the triggering event is a threat based on the threat level; 
sending a signal, in response to the determination that the triggering event is a threat, from the recording device manager to an electromechanical device, wherein the electromechanical device performs an action in response to the signal.
Cirker discloses determining that the that a triggering event may be detected from sensor data (See [0034] a threat level indication provided from a local alarm such as, intrusion sensors, power failure, environmental sensors)triggering event is a threat based on the threat level; and storing, in a data store, the set of video data collected by the sensor based on the 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Enright with the known methods of Cirker predictably resulting in determining that the triggering event is a threat based on the threat level; sending a signal, in response to the determination that the triggering event is a threat, from the recording device manager to an electromechanical device, wherein the electromechanical device performs an action in response to the signal; and storing, in a data store, the set of video data collected by the sensor based on the determination that the triggering event by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of activating portions of a surveillance system selectively based on a threat level as suggested by Cirker.


	
Regarding claim 10 and 20, Enright further discloses the method of claim 9, wherein the electromechanical device is at least one of an actuator, a switch, a lock, a camera, and a motor (See Col 20 lines 5-25 automatic locking system).



Regarding claim 13, Enright further discloses the method of claim 9, wherein the triggering event is at least one of a facial recognition, recognition of an object, recognition of a concealed hand, a temperature above a specified threshold, a collision, a speed above a specified threshold, an acceleration above a specified threshold, and detection of an radiofrequency identification (See Enright See Col 24 line 46-Col 25 line 67  where detecting facial features of criminal, missing persons, etc triggering a sequence including capturing additional analysis).

Regarding claim 14, Enright further discloses the method of claim 9, wherein the sensor is a video camera and the set of video data includes supplemental visual imagery (See Enright Col 18 line 30-46 recording continuously and capturing the preceding image from a trigger event along with the trigger event).

Regarding claim 15, Enright further discloses the method of claim 14, wherein the supplemental visual imagery is generated by at least one of pre-event recording and post-event recording (See Enright Col 18 line 30-46 recording continuously and capturing the preceding image from a trigger event along with the trigger event).


Regarding claim 17, Enright further discloses the media of claim 16, wherein the first sensor is a camera, and wherein the triggering event is a recognized movement in the set of video data matching a stored movement in a database (See Col 25 line 10-46 recognizing movements or body positions based on analysis of captured images).

Regarding claim 18, Enright further discloses the media of claim 16, wherein the instructions, when executed by the at least one processor, further perform the step of generating a set of response data in response to and indicative of the action performed by the electromechanical device (See Col 20 line 5-25 automatic locking system triggered by event includes storing images correlated to the event enabling analysis as to the cause of the event.).


Regarding claim 19, Enright further discloses the media of claim 16, wherein the sensor is a video camera configured to record a transaction performed via a magnetic card reader (See Enright Col 31 lines 5-45 and Col 21 line 19-60 magnetic card reader).


	

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enright et al. (US 6,583,813) in view of Cirker (US 2012/0314063) in view of Costa et al. (US 2014/0368658).


Costa discloses that it was known for a video camera to be attached to a person, and a set of data to be sent wirelessly from a camera to a recording device manager (See [0012-0013]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Enright with the known methods of Cirker predictably resulting in the sensor is a video camera, wherein the video camera is configured to be attached to a person, and wherein the set of video data is sent wirelessly from the sensor to the recording device manager by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing surveillance for individuals as suggested by Costa.

	

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enright et al. (US 6,583,813) in view of Cirker (US 2012/0314063) in view of Lee et al. (US 2015/0163390).


Lee discloses that it was known to transmit wirelessly in response to detection of a triggering event, a signal from a recording device manager to a video camera, wherein the signal instructs the second sensor to begin recording (See [0055-0060] and [0069]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Enright further with the known methods of Lee predictably resulting in the recording device manager receives a first signal from the first sensor and sends a second signal to the second sensor to begin recording the second set of data by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of coordinating surveillance devices through a single controller as suggested by Lee.

	 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enright et al. (US 6,583,813) in view of Cirker (US 2012/0314063) in view of Lee et al. (US 2015/0163390).

Regarding claim 11, Enright and Cirker disclose the method of claim 9, and Cirker further discloses a voice command may trigger a threat level status (See Cirker [0034] where a trigger may be a GUI selection, voice command or panic button.) but does not explicitly disclose  
McIntyre discloses that it was known to match a voice input to match sound fragments from a database (See [0025]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Enright with the known methods of McIntyre predictably resulting in wherein the triggering event is a recognized voice command matching a voice command in a stored database by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of ensuring voice commands are properly recognized as suggested by McIntrye.

	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425